Carpinello, J.
Appeals (1) from an order of the Family Court of Clinton County (Lawliss, J.), entered June 29, 2004, which, inter alia, granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 10, for an extension of placement, and (2) from an order of said court, entered June 29, 2004, which granted petitioner’s application for an order of protection.
*1188The child who is the subject of this Family Ct Act article 10 proceeding was born to respondent on August 11, 1999. Thereafter, the child was adjudicated neglected and placed in petitioner’s custody pending a dispositional hearing. The adjudication of neglect was upheld by this Court (11 AD3d 771 [2004] ). Pursuant to a modified dispositional order, the child was placed in petitioner’s custody until June 15, 2004. On April 15, 2004, petitioner sought, among other things, to have the order of placement extended beyond June 15, 2004. Following a hearing, Family Court issued an order extending the child’s placement until November 4, 2004 and granted petitioner’s request for an order of protection against respondent which was set to expire on the same date. Respondent appeals from both orders.
Respondent’s appellate counsel seeks to be relieved of his assignment of representing her on the ground that the appeals are moot due to the expiration of the orders on November 4, 2004. Based upon our review of the record, we agree that inasmuch as the order extending placement and the order of protection are no longer in effect, the appeals are moot and must be dismissed (see Matter of Natasha F., 15 AD3d 788, 789 [2005]; Matter of Marcel S., 15 AD3d 808, 809 [2005]; Matter of Noor v Noor, 15 AD3d 788 [2005]). In view of this, we need not address counsel’s request to be relieved of his assignment (see Matter of Natasha F., supra at 789; People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]).
Cardona, P.J., Her cure, Spain and Lahtinen, JJ., concur. Ordered that the appeals are dismissed, as moot, without costs.